DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 22 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 1, 2021.
Applicant’s election without traverse of Species I – Figures 1 -3 in the reply filed on June 1, 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-21 and 24 - 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okazaki (US 2008/0054703).
Okazaki discloses in figures 1- 3 and 7 a motor vehicle comprising at least one safety belt arrangement comprising a deflecting device (10) for a safety belt (26), comprising: a belt deflecting element (12), which is configured to deflect a safety belt introduced from a first direction into a second direction, wherein the belt deflecting element is formed on a molded part (paragraph 0023), at least one belt run-on element (24) is provided on the molded part, said belt run- on element directing the safety belt introduced onto the molded part toward the belt deflecting element (34), a width of the belt run-on element corresponds to I to 1.5 times a width of a belt webbing of the safety belt, and a width of the belt deflecting element corresponds to 2 to 5 times the width of the belt webbing (figure 3) (claims 13, 24, 25). The molded part is formed from a sheet (claim 14); is a deep-drawn part (claim 15) (paragraph 0023). Determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The belt run-on element is formed at a first edge of the molded part (claim 16). The first edge of the molded part is rolled (figure 7) (claim 17). The belt deflecting element is formed at a second edge of the molded part (claim 18). The second edge of the molded part is rolled (figure 7) (claim 19). a central connecting structure of the molded part extends between the first rolled edge and the second rolled edge, and at least one belt 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE T VERLEY/Primary Examiner, Art Unit 3618